DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, i.e. claims 2, 6-8, 14-17 & 19 in the reply filed on December 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 14-20 & 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (US 2010/0009326).

1. A control device for a vehicle for determining a comfort level of a driver, the control device being configured to: receive a first sensor output of a first physiological sensor measuring at least one first physiological feature of the driver (e.g., via the disclosed bioinformation detecting means 3), and receive a second sensor output of a second physiological sensor measuring at least one second physiological feature of the driver(e.g., via the disclosed bioinformation detecting means 3), create at least one reference data set by recording the first sensor output over a first predetermined reference time period and recording the second sensor output over a second predetermined reference time period being different than the first predetermined reference time period (e.g., via the disclosed reference data storage device 7), determine at least one reference index for the comfort level of the driver based on the at least one reference data set, and determine a comfort level index value of the driver, the index value being determined as a function of the at least one reference index and the current first and/or second sensor output (e.g., via the disclosed level judging means and influence degree calculating means 6 & 5) (e.g., [0042]-[0043], [0045] & [0052]-[0053]).

2.  The control device according to claim 1 configured to: receive driving context information from a driving context detection unit, determine at least one reference index for the comfort level of the driver based on the at least one reference data set and, based on the current driving context information, determine the comfort level index value as a function of a first reference index and the current first sensor output or a second reference index and the current second sensor output, the first reference index being based on the first sensor output recorded over the first predetermined reference time period and the second reference index being based on the second sensor output recorded over the second predetermined reference time (e.g., [0039]-[0042]).


6.  The control device according to claim 1 configured to: determine the comfort level index value (e.g., via the disclosed perception response degree calculation and/or frustration influence degree calculation)  based on the product of the set of selected features within the first and second sliding windows, in particular based on the product of a first physiological feature and a second physiological feature, where x, the latest computed value of the first physiological feature X within the first sliding window and y, the latest computed value of the second physiological feature Y within the second sliding window (e.g., [0048]-[0050]).

7. The control device according to any one of the preceding claims 1 configured to: determine a threshold (DT) for the comfort level index value based on the at least one reference data index, detect a discomfort state of the driver when the comfort level index value exceeds the threshold (DT), and in particular, trigger a driver assistance system based on the detected discomfort state (e.g., [0052]-[0056]).

8. The control device G)-according to any one of the preceding claims 1 configured to determine: a mean value (M) and a standard deviation (SD) of the at least one reference index, in particular, over the first and/or second predetermined reference time period, and the threshold (DT) for the comfort level index value by the equation: 

DT =M+SD (e.g., [0052]-[0056]).

14. The control device according to claim 2, wherein the driving context detection unit is configured to detect driving conditions including vehicle speed, vehicle acceleration, vehicle deceleration, lateral position, steering wheel reversal rate, and/or steering wheel angle [e.g.,0039].


15. The control device according to claim 14 configured to determine a first discomfort event if the duration of the activity is 30s or less, and determine a second discomfort event if the duration of the activity is at least 10 minutes (e.g., [0042]-[0044]).

16. The control device according to of claim 15, wherein when the control device determines that a first discomfort event has occurred, the comfort level index value is determined as a function of the first sensor output and the first reference data set (e.g., [0048]-[0050]).

17. The control device according to of claim 15, wherein when the control device determines that a second discomfort event has occurred, the comfort level index value is determined as a function of the second sensor output and the second reference data set(e.g., [0048]-[0050]).

18.  The control device according to claim 1, wherein the at least one reference data set recording is online.

19. The control device according to claim 15, wherein during a calibration of the threshold value (DT), the control device acquires at least 10 mins of driving that is not determined to be a first discomfort event or a second discomfort event (e.g., [0042]-[0044]).

20. A system for a vehicle for determining a comfort level of a driver, the system comprising: a control device according to claim 1, a first physiological sensor for measuring at least one first physiological
feature of the driver, and a second physiological sensor for measuring at least one second physiological feature of the driver (e.g., [0040] & [0044]-[0045]).

22.  A vehicle comprising: a control device according to claim1 (e.g., [0042]-[0043], [0045] & [0052]-[0053]).

23. A method of determining a comfort level of a driver, the method comprising the steps of: receiving sensor output of a first physiological sensor and a second physiological sensor, the first physiological sensor measuring at least one physiological feature of the driver and the second physiological sensor measuring at least one physiological feature of the driver, creating at least one reference data set by recording the first sensor output over a first predetermined reference time period and recoding the second sensor output over a second predetermined reference time period, determining at least one reference index for the comfort level of the driver based on the at least one reference data set, and
determining a comfort level index value of the driver, the index value being determined as a function of the current first and/or second sensor output, and the at least one reference index (e.g., [0042]-[0043], [0045] & [0052]-[0053]).
Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. The applicant argues the following point(s) in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Mori, fails to disclose, suggest and/or teach a device configured to create at least one reference data set by recording data set a first sensor output over a first predetermined time period and recording the second sensor output over a second predetermined reference time period being different than the first predetermined time period.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Mori et al. discloses detecting a perception response via a detecting means that extracts heart rate data within a first interval, t1, starting from a time, T0., wherein a skin potential and heart rate are detected within said interval t1 and compared against a reference value to determine if the perception response to the environment factor is indicated by the skin potential (e.g., [0042-[0043]).  In addition to the perception response a frustration level judging means also extracts heart rate AND blood pressure data within a second time interval, T2, wherein the interval T2 is a time range longer than the t1, i.e. a time range that is defined by more minutes than that of t2, wherein said heart rate AND blood pressure data are compared to threshold value(s) to determine said frustration levels (e.g., [0052]-[0053], therefore providing the claimed device configured to create at least one reference data set by recording data set a first sensor output over a first predetermined time period and recording the second sensor output over a second predetermined reference time period being different than the first predetermined time period.
Applicant’s arguments, filed May 3, 2022, with respect to the objections of the specification, the 101 claim rejections and the 112, 2nd paragraph claim rejections, have been fully considered and are persuasive.  The above rejections and objections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792